DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 4/23/21 has been considered and entered.  Claims 12 and 13 have been canceled.  Claim 21 has been added.  Claims 1-11 and 14-21 remain in the application.

In light of the amendment filed 4/23/21, the objection to the specification as well as the 35 USC 112 rejections have been withdrawn.  The 35 USC 103 rejections have been overcome, however, the following rejection has been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2018/0123114) and Schouenborg (2015/0151107) in combination with Xiao (2015/0014890).
Cho et al. (2018/0123114) teaches a lithium metal anode comprising Langmuir-Blodgett films whereby an electrode can be coated with a graphene film for protection thereof.  The Langmuir-Blodgett process includes vertically dipping perpendicular tot eh solution and withdrawing to form a film whereby the film is placed on a water bath prior to dipping (abstract, Fig, 1A and [0045]-[0047]).  Cho et al. (2018/0123114) teaches a dispersion for the coating material and drying following the coating [0025].
Cho et al. (2018/0123114) fails to teach the claimed withdrawing speed of 1mm/s-9mm/s.
Schouenborg (2015/0151107) teaches a similar process whereby an electrode is coated with a coating whereby the electrode is withdrawn vertically from the coating bath at a speed of 6 mm/s (abstract and [0096]).
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Cho et al. (2018/0123114) process to include the withdrawing speed of 6 mm/s as evidenced by Schouenborg (2015/0151107) with the expectation of achieving similar success, i.e. a coating thereon.
Cho et al. (2018/0123114) and Schouenborg (2015/0151107) fail to teach the electrode to be a cathode, the period of time between immersion and withdrawal and the claimed cathode materials.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Cho et al. (2018/0123114) and Schouenborg (2015/0151107) process to include forming a graphene coating on a cathode of LiMn2O4 as evidenced by Xiao (2015/0014890) with the expectation of achieving similar success.
Regarding claims 1 and 15, Cho et al. (2018/0123114) teaches graphene coating and vertically dipping to form coating while Schouenborg (2015/0151107) teaches the speed of withdrawal.
Regarding claims 2 and 3, Cho et al. (2018/0123114) teaches a dispersion as an upper layer a water as a lower layer on which the dispersion is located (Fig. 1A).
Regarding claims 4-10, the claims recite a first and second solvent, concentration, volume ratio and particular solvents.   Cho et al. (2018/0123114) and Schouenborg (2015/0151107) teaches mixing and ultrasonic mixing to form the dispersion with various solvents and the teaching of using more than a single solvent and hence meets the claimed limitations as it would have been within the skill of one practicing in the art to have chosen the particulars of the dispersion absent a showing of criticality thereof 
Regarding claim 11, Cho et al. (2018/0123114) and Schouenborg (2015/0151107) both teach withdrawing the substrate and do not recite varying the speed and hence would be expected to utilize a uniform speed.
Regarding claim 16, Cho et al. (2018/0123114) teaches forming multiple layers by repeating the process [0048].  

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-11 and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued Cho et al. (2018/0123114) teaches away from invention as it fails to teach coating a cathode with graphene but coats an anode.
The Examiner agrees and has applied Xiao (2015/0014890) to teach coating anode or cathode material by a dipping process is known and would be expected to produce similar success and would be dependent upon the desired end product.

Applicant argued Schouenborg (2015/0151107) teaches a different electrode and using sucrose as a coating and not graphene.


Applicant argued that the prior art fails to recognize the significance of the withdrawal speed on coating a cathode with graphene on the cycle life of a battery.
While the Examiner does not refute this, the combination of references teaches the withdrawal speeds in forming a coating on a cathode and hence would inherently produce a cathode with the claimed improved cycle life.  The Examiner suggests amending the claims to be commensurate in scope with the showings argued in the rejection and detailed in the specification as the claims don’t recite the particulars of the dispersion, residual time left in dispersion, speed of dipping into dispersion, etc.  If Applicant were to amend claims to incorporate these particulars, the Examiner will reconsider arguments and his position.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715